
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4222
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2012
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of certain
		  land inholdings owned by the United States to the Tucson Unified School
		  District and to the Pascua Yaqui Tribe of Arizona, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pascua Yaqui Tribe Trust Land
			 Act.
		2.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)DistrictThe term District means the
			 Tucson Unified School District, a school district recognized as such under the
			 laws of the State of Arizona.
			(2)MapThe
			 term map means the map titled Pascua Yaqui Tribe Trust Land
			 Act and dated April 23, 2012.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(4)TribeThe term Tribe means the
			 Pascua Yaqui Tribe of Arizona, a federally recognized Indian tribe.
			3.Lands to be held
			 in trust
			(a)Parcel
			 ASubject to valid existing
			 rights, all right, title, and interest of the United States in and to the
			 Federal lands of approximately 10 acres shown on the map as Parcel A are
			 declared held in trust by the United States for the benefit of the
			 Tribe.
			(b)Parcel
			 BImmediately upon the
			 Secretary’s receipt from the District of the abandonment of its possessory
			 interest of the lands of approximately 10 acres shown on the map as Parcel B,
			 subject to valid existing rights, all right, title, and interest of the United
			 States in and to the Federal lands shown on the map as Parcel B are declared
			 held in trust by the United States for the benefit of the Tribe.
			4.Gaming
			 prohibitionThe Tribe may not
			 conduct gaming activities on the lands held in trust under this Act, as a
			 matter of claimed inherent authority or under the authority of any Federal law,
			 including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) or under
			 any regulations thereunder promulgated by the Secretary or the National Indian
			 Gaming Commission.
		
	
		
			Passed the House of
			 Representatives June 5, 2012.
			Karen L. Haas,
			Clerk.
		
	
